DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in the first paragraph, the continuity data should be updated to indicate that US App. No. 16/442,845 is now US Patent No. 11,129,538.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,129,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite functional language that is equivalent to the claimed method steps in claims 1-12, thus rendering claims 1-12 obvious to one of ordinary skill in the art before the applicant’s effective filing date. The CRM claims 13-22 are anticipated by the patented apparatus claims.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,321,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite functional language that is equivalent to the claimed method steps in claims 1-12, thus rendering claims 1-12 obvious to one of ordinary skill in the art before the applicant’s effective filing date. The CRM claims 13-22 are anticipated by the patented apparatus claims.
Allowable Subject Matter
Claims 1-22 would be allowable if Terminal Disclaimers were filed to overcome the DP rejections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 13, a PPG signal inherently has a first signal and a second signal that is a reflection of the first signal and a pulsed signal that represents the second signal. Furthermore, a heart rate is inherently a pulse rate. When combined with the rest of the limitations in the claims, the prior art does not teach or suggest:
generating digital sample values for a time window of a pulsed signal;
for the time window: determining a frequency domain spectrum using the digital sample values; and identify pulse rate hypothesis states having amplitudes in the frequency domain spectrum greater than a threshold value;
identifying pulse rate transition pairs, each representing a respective pulse rate transition between: one of the pulse rate hypothesis states for the time window; and one of pulse rate hypothesis states for a previous time window;
for each pulse rate transition pair, determining: a respective pulse rate change value; and a respective branch metric value as a function of the respective pulse rate change value and a frequency domain amplitude of the pulse rate transition pair’s pulse rate hypothesis state for the time window;
for each pulse rate hypothesis state for the time window: determining candidate path metric values, each as a sum of one of the branch metric values and a path metric value for one of the pulse rate hypothesis states for the previous time window; and selecting a largest one of the candidate path metric values to be the pulse rate hypothesis state’s respective path metric value; and
determining a pulse rate estimate value, representing a pulse rate for the time window, as the pulse rate hypothesis state whose respective path metric value is largest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0020398 and US 2016/0324477.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792